DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The double patenting rejection of the previous office is obviated by the terminal disclaimer dated 3/16/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 21, 22, 25, 34, 35, 37, 38, 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 1,397,678 to De Paoli.
Regarding claims 1, De Paoli discloses a concrete, and inherent method, having a poured base concrete mixture (fig. 3: 12) having an outer surface (upper surface) including cement and large aggregate (see aggregate of 12; page 2, lines 69-76), a surface/exposed concrete mixture including cement and small aggregate (fig. 3: 13; sand and concrete page 2, lines 69-76), the small aggregate being smaller than the large aggregate (see aggregate in fig. 3), the layers being bonded and the surface layer (13) laid over the base concrete (12).

Regarding claim 25, 28, 40, sand is included in the surface concrete (page 2, lines 74-76).
Regarding claim 35, the base is poured before the surface concrete.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23, 26, 36, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent No. 1,397,678 to De Paoli.
Regarding claims 23, 39, De Paoli does not disclose removing large aggregate.  However, De Paoli discloses the surface mixture as having small aggregate and therefore it would have been obvious at the time of the invention to remove any large aggregate from the surface mixture since small aggregate has been disclosed thus construing large aggregate as removed.
Regarding claims 26, 36, Di Paoli does not specifically disclose pouring the surface mixture over the base layer within 8 hours after forming the base. It would have been obvious to one having ordinary skill in the art at the time the invention was made to pour the surface mixture within 8 hours as a mere design choice. This is typical in the .
Claims 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,614,820 to Shaw et al. in view of U.S Patent Publication 2005/0140038 to Frienser.
Regarding claims 27, 28, Shaw discloses a method, and concrete structure, comprising pouring concrete mixture over a base sand layer (fig. 2), with cement (column 3, lines 12-25), of aggregate being three eighths inch upon a base (20 & 16) and a surface mixture (22) which substantially covers the base layer and having small aggregate and sand.  However, Shaw does not particularly disclose the small aggregate as smaller than the base aggregate.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use larger aggregate in the base since the surface mix is disclosed as small, this would be obvious to use larger aggregate in the base.  Also, Shaw does not disclose the base concrete as unhydrated.  Frienser discloses the use of a base concrete in a mold, the concrete being unhydrated (paragraph 174).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Shaw by using unhydrated concrete as disclosed by Frienser in place of the sand aggregate in order to improve the strength, or as an obvious design choice used for the particular application.  Regarding an exposed surface, the surfaces of Shaw are exposed until covered.  Bonding between layers occurs since the structure becomes unitary.  Additionally, regarding amended claim 18, a cement is disclosed on the top layer (column 7, lines 30-32).
Regarding claim 29, Shaw discloses rebar in the base (fig. 1).

Regarding claim 32, Shaw discloses the surface mixture as formed dependent of large aggregate (disclosed as having small aggregate).
Regarding claim 33, Shaw discloses the basic claim structure of the instant application but does not disclose specific dimensions of exposed surface to base layer.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of such dimensions would have been an obvious design choice based upon the size of the system desired.
Response to Arguments
Applicant's arguments filed 3/16/21 have been fully considered but they are not persuasive.  The applicant’s amendments of 3/16/21 have necessitated the new action above.  Regarding claim 27, the applicant should note that the surface layer 22 of Shaw is disclosed as being “surfaced” to dispose of the cement from mixture 20 and includes layer 14 as being poured on top of 20.  Regarding the new claim limitations, these are addressed in the new action above.
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is                    (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633